306 S.W.3d 205 (2010)
STATE of Missouri, Respondent,
v.
Lewis M. JOHNSON, Appellant.
No. ED 93047.
Missouri Court of Appeals, Eastern District, Division Four.
March 16, 2010.
Ron Ribaudo, Lake St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Daniel N. McPherson, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III., J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Lewis M. Johnson appeals from the trial court's judgment entered upon a jury verdict convicting him of the Class C felony of possession of a controlled substance in violation of Section 195.202 RSMo 2000. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2009).